       Case 2:20-cv-03539-CMR Document 15 Filed 08/03/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                    16-MD-2724
 PRICING ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:

 THE STATE OF CONNECTICUT, et al.                   HON. CYNTHIA M. RUFE

              v.                                    Civil Action No.
                                                    20-cv-03539
 SANDOZ, INC., et al.



                              ENTRY OF APPEARANCE

TO THE CLERK OF COURT:

      Pursuant to Paragraph 7 of Pretrial Order No. 1 (No. 16-md-2724, ECF No. 2) and

Paragraph 12 of Pretrial Order No. 33 (No. 16-md-2724, ECF No. 431), kindly enter the

appearances of Adam S. Lurie, Caitlin Potratz Metcalf, Michael Pilcher and Charlene Valdez

Warner of Linklaters LLP on behalf of Defendant Michael Perfetto.



 Date: August 3, 2020               Respectfully submitted,

                                    /s/ Adam S. Lurie
                                    Adam S. Lurie (PHV, DC Bar No. 485654)
                                    Caitlin Potratz Metcalf (PHV, DC Bar No. 1012221)
                                    LINKLATERS LLP
                                    601 Thirteenth Street N.W.
                                    Suite 400 South
                                    Washington D.C. 20005
                                    (202) 654-9200
                                    adam.lurie@linklaters.com
                                    caitlin.metcalf@linklaters.com



                                            1
Case 2:20-cv-03539-CMR Document 15 Filed 08/03/20 Page 2 of 3




                       Michael Pilcher (PHV, NY Bar No. 5521067)
                       Charlene Valdez Warner (PHV, NY Bar No. 4918256)
                       LINKLATERS LLP
                       1345 Avenue of the Americas
                       New York, New York 10105
                       (212) 903-9000
                       michael.pilcher@linklaters.com
                       charlene.warner@linklaters.com

                       Attorneys for Defendant Michael Perfetto




                               2
        Case 2:20-cv-03539-CMR Document 15 Filed 08/03/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Entry of Appearance was served on August 3, 2020

by the Court’s electronic filing system to all counsel of record in the above-captioned action.

                                                        /s/ Adam S. Lurie
                                                        Adam S. Lurie




                                               3
